Citation Nr: 1619670	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), initially evaluated as 50 percent disabling prior to February 18, 2015, and 70 percent disabling thereafter. 

3.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2003 to February 2005. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 50 percent evaluation effective February 15, 2011, and bilateral plantar fasciitis and assigned a noncompensable evaluation effective September 13, 2011; and denied service connection for a lumbar spine disability. 

In a July 2015 rating decision, the RO increased the disability evaluation for PTSD to 70 percent disabling effective February 18, 2015.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The issues currently on appeal were perfected in a June 2013 VA Form 9, Appeal to Board of Veterans' Appeals.  While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013, and does not apply to VA-generated evidence, such as VA examination reports or VA treatment records.  38 U.S.C.A. § 7105(e) (West 2014).  All three of the Veteran's claims were adjudicated in the May 2013 Statement of the Case (SOC) and the Veteran's PTSD was last evaluated in the July 2015 rating decision.  Subsequently, the Veteran underwent a December 2015 VA foot examination, additional VA treatment records dated through October 2015 were associated with the record, and the RO has not yet considered this additional evidence.  As there is no indication that the Veteran has specifically waived initial AOJ adjudication of this newly added relevant evidence, a remand is required for the AOJ to consider the new VA-generated evidence and issuance of a Supplemental Statement of the Case (SSOC).

Additionally, with regard to the claim for service connection for a lumbar spine disability, service treatment records show that the Veteran complained of back pain on multiple occasions.  For example, in July 2003 he complained of upper back pain for three days and was assessed with muscle spasm; he indicated having back problem during and after his deployment during Opeation Iraqi Freedom in 2004/2005; in April 2004 he complained of lower back pain for three days without a history of such pain and was assessed with lumbar spine strain; and in November 2004 he complained of upper back pain and was assessed with muscle strain.  

The Veteran was afforded an examination in April 2011.  The report reflects the Veteran's contention that onset of his current back problems was in September 2004 while walking with his equipment and body armor, and his current treatment included muscle relaxers.  The examiner found that the lumbar spine condition was less likely as not caused by or a result of service.  She reasoned that while the Veteran was seen on multiple occasions during service from April to November 2004, there was no documented continuity of care and no current treatment.  The Board finds that this examination report is inadequate as the basis of the examiner's finding appears to be the lack of documentation of treatment from service to the present and of current treatment.  However, the Veteran indicated to her that he self-treated with muscle relaxers.  Additionally, the examiner only accounted for in-service treatment for the spine in 2004 but failed to address the Veteran's other in-service treatment in 2003 and take into consideration the Veteran's assertions of disability due to walking with equipment and body armor.  Accordingly, the Veteran should be afforded another examination to determine the current nature and etiology of any current lumbar spine disability.  

On remand, any additional records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all those dated from October 2015 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current lumbar spine disability is causally or etiologically related to the Veteran's military service, including his assertion that his disability is due to walking with his equipment and body armor therein.  The examiner must address the multiple service treatment records reflecting treatment for the lumbar spine set forth above.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, all three claims on appeal must be readjudicated based on all additional evidence.  If the claims remain denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




